Citation Nr: 0516446	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  98-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for bronchial asthma, 
sinusitis, allergic rhinitis, ethmoiditis and pharyngitis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a psychiatric 
disability.

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to April 
1988.

By rating action dated in September 1997, the Regional Office 
(RO) denied the veteran's claim for service connection for 
tinnitus.  She was informed of this decision and of her right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  The veteran has submitted 
additional evidence seeking to reopen her claim for service 
connection for tinnitus.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  In the September 
1997 rating decision, the RO also denied service connection 
for bronchial asthma, sinusitis, allergic rhinitis, 
ethmoiditis and pharyngitis, and for headaches and a 
psychiatric disability.  

By rating action dated in November 2001, the RO denied 
service connection for a left ankle disability and for 
irritable bowel syndrome.  When this case was previously 
before the Board in November 2002, it was remanded to clarify 
the issues the veteran sought to appeal, and to afford due 
process.  

In a rating decision dated in November 2004, the RO concluded 
that new and material evidence had not been submitted, and 
the claim for service connection for tinnitus remained 
denied.  In January 2005, the RO issued a statement of the 
case with respect to the issues of service connection for a 
left ankle disability and irritable bowel syndrome, as well 
as the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for tinnitus.  A statement from the veteran's 
representative dated in March 2005 has been construed as a 
substantive appeal concerning these issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received in May 2005, the veteran requested a 
hearing before a Veterans Law Judge at the RO.  No action has 
been taken with respect to this matter.  The Board does note 
that the veteran testified at a hearing before the 
undersigned at the RO in July 2002.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge sitting at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


